Title: To James Madison from Aaron Burr, 21 April 1801
From: Burr, Aaron
To: Madison, James


Dear Sir
Nyork 21 Ap. 1801
I was well acquainted with Major Gibbs during the late revolution. He was a punctual, attentive officer and has at all times been deemed a Man of integrity and honor. It has been suggested to me that, in Case of Vacancy, the office of Marshall would be acceptable to him. I should suppose him to be competent to the discharge of the duties of that office with reputation to himself and to the Government. I have thought it to be due to an old fellow soldier, who has been uniformly republican, to enclose to you the testimonies, which he has forwarded to me, of his services and to express the favorable opinion which I entertain of him. Being however totally unacquainted with the present Marshall, and ignorant of the other persons, if any, who may offer for this appointment, I decline giving any opinion as to the expediency of a change and of the preference of Mr Gibbs to other Candidates who may be in Your View. Mr Lincoln must be better informed on these points. I am Dear Sir with great respect & Esteem Your assured friend & Ob St
A; Burr
 

   
   RC (DNA: RG 59, LAR, 1801–9). Docketed by Lincoln: “Vice Presidents Recommendation of Major Gibbs, as Marshall of Massachusetts” (not in hand of JM as noted in Kline, Papers of BurrMary-Jo Kline, ed., Political Correspondence and Public Papers of Aaron Burr (2 vols.; Princeton, N.J., 1983)., 1:568). Enclosures not found.



   
   Maj. Caleb Gibbs had been named superintendent of the Boston navy yard in 1800. The incumbent marshal, Samuel Bradford, served until 1804 (Kline, Papers of BurrMary-Jo Kline, ed., Political Correspondence and Public Papers of Aaron Burr (2 vols.; Princeton, N.J., 1983)., 1:568 nn.).


